Exhibit 10.12

 

[g154871jn01i001.jpg]

 

4553 GLENCOE AVENUE, SUITE 300

MARINA DEL REY, CA 90292

 

July 27, 2016

 

Abel Avellan

c/o Global Eagle Entertainment Inc.

4553 Glencoe Avenue, Suite 300

Marina Del Rey, CA 90292

 

Re: Offer of Employment

 

Dear Abel:

 

In connection with the acquisition by Global Eagle Entertainment Inc. (the
“Company”) of EMC Intermediate, LLC pursuant to the Interest Purchase Agreement,
dated as of May 9, 2016, by and among EMC Acquisition Holdings, LLC and the
Company (the “Purchase Agreement”), the Company is pleased to offer you
employment on the following terms:

 

1.                                      Position.

 

(a)                                 Your initial title will be President and
Chief Strategy Officer, working in the Company’s Maritime Business Unit, and you
will report to the Chief Executive Officer of the Company.

 

(b)                                 By signing this letter agreement (this
“Agreement”), you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.  During the Employment Period (as defined below),
you shall (i) devote substantially all of your business time, energy and skill
to the performance of your duties for the Company, as they may be assigned from
time to time by the Chief Executive Officer or the Board of Directors of the
Company (the “Board”), (ii) perform such duties in a faithful, effective and
efficient manner to the best of your abilities, and (iii) hold no other
employment, and you shall not engage in any other consulting, directorship or
other business activity without the prior written consent of the Chief Executive
Officer except as otherwise permitted in Section 1(e) of this Agreement.

 

(c)                                  You agree to perform your duties and
responsibilities within and subject to the Company’s general employment policies
and practices, and such other reasonable and lawful policies, practices and
restrictions as the Company shall from time to time establish for its similarly
situated executives, and shall at all times carry out such policies, practices
and restrictions.  Upon the commencement of your employment, your duties and

 

--------------------------------------------------------------------------------


 

responsibilities shall include, but not be limited to, those duties and
responsibilities set forth on Attachment A to this Agreement; provided, however,
such other duties and responsibilities shall be materially consistent with your
position and those duties and responsibilities set forth on Attachment A.  You
shall perform your duties under this Agreement at the Company’s offices in
Miramar, Florida, and shall travel to such other places in the United States and
abroad as needed from time to time.

 

(d)                                 Nothing contained herein shall require you
to follow any directive or to perform any act which would violate any laws,
ordinances, regulations or rules of any governmental, regulatory or
administrative body, agent or authority, any court or judicial authority, or any
public, private or industry regulatory authority.

 

(e)                                  While you render services to the Company,
you agree that you will not engage in any other employment, consulting or other
business activity without the Company’s prior written consent; provided, that
(i) you may serve as a member of the board of directors or advisory board (or
their equivalents, in the case of a non-corporate entity) of not-for-profit
charitable organizations, and (ii) you may manage your and your affiliate’s
personal financial investments, in each case, solely to the extent such services
or activities do not, individually or in the aggregate, interfere with the
performance of your duties and responsibilities to the Company and its
affiliates or violate any of your obligations under the Restrictive Covenant
Agreement (as defined below).  While you render services to the Company, you
also will not assist any person or entity in competing with the Company, in
preparing to compete with the Company or in hiring any employees or consultants
of the Company.  The limitations included in this Section 1(e) and as set forth
in Section 1 of this Agreement expressly exclude passive ownership in Trio
Connect, LLC, provided that you are not involved in management or day to day
operations of Trio Connect, LLC and provided further that Trio Connect, LLC is
not conducting any business other than providing triple play services to
land-based individuals, unless agreed otherwise by the Chief Executive Officer
of the Company.  Further, you may, directly or indirectly, own, solely as an
investment, securities of any corporation, partnership, association, estate,
trust or any other entity or organization or individual (each, a “Person”)
traded on any national securities exchange if neither you nor any of your
affiliates is a controlling Person of, or a member of a group which controls,
such Person and does not, directly or indirectly, own two percent (2%) or more
of any outstanding class of securities of such Person, or (ii) invest, directly
or indirectly, in any private equity or venture backed fund other than a fund
with a focus of satellite communication or mobility entertainment platforms,
provided that such investment does not exceed two percent (2%) ownership of such
fund.

 

2.                                      Period of Employment.  Subject to the
terms and conditions of this Agreement, your employment with the Company will
commence on the closing date of the transactions contemplated by the Purchase
Agreement (the “Commencement Date”) and continue until you resign from the
Company or your employment with the Company is terminated in accordance with the
terms and conditions of this Agreement (the “Employment Period”).

 

3.                                      Cash Compensation.  The Company will pay
you a starting base salary at the rate of US$325,000 per year (“Base Salary”),
less applicable withholdings and payroll taxes, payable in

 

2

--------------------------------------------------------------------------------


 

accordance with the Company’s standard payroll schedule, but in no event less
frequently than monthly.  You and the Company acknowledge and agree that a
portion of your Base Salary and the compensation you will receive in connection
with the closing of the transactions contemplated by the Purchase Agreement
shall constitute consideration for your compliance with the restrictions and
covenants set forth in the Employee Statement and Agreements Regarding
Confidentiality, Proprietary Information, Invention Assignment, Non-Competition
and Non-Solicitation attached hereto as Attachment B (the “Restrictive Covenant
Agreement”).  In addition to the foregoing Base Salary, subject to the
achievement of individual and Company performance objectives to be established
by the Chief Executive Officer of the Company (or the Board or its Compensation
Committee if your compensation is deemed subject to the Board’s or Compensation
Committee’s approval from time to time) in consultation with you, you will be
eligible for an annual performance bonus with an initial current target bonus of
75% of your Base Salary (the “Annual Bonus”); provided, that final determination
of achievement of performance objectives and eligibility for and payment of the
Annual Bonus shall be in the sole discretion of the Chief Executive Officer of
the Company (or the Board or its Compensation Committee if your compensation is
deemed subject to the Board’s or Compensation Committee’s approval from time to
time).  The Company reserves the right, but is not required, to adopt a bonus
plan, pursuant to the terms of which the Annual Bonus is provided, including a
bonus plan that is intended to award performance-based compensation that is
exempt from the deduction limit under Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”).  Any earned Annual Bonus shall be paid to
you in the calendar year following the calendar year in which the Annual Bonus
was earned, but in no event later than April 30 of such calendar year (with the
actual date within such period determined by the Company in its sole
discretion).

 

4.                                      Equity Incentive.  On the Commencement
Date, you will be granted (i) a non-qualified stock option to purchase 450,000
shares of the Company’s common stock (the “Option Award”), (ii) an award of
275,000 restricted stock units (the “Stock Award”), and (iii) 175,000 shares of
restricted stock, which shares of restricted stock shall vest in full and become
nonforfeitable as of the Commencement Date.  The exercise price per share of
your Option Award will be equal to the fair market value per share on the
Commencement Date.  Each of the Option Award and the Stock Award will be subject
to the terms and conditions applicable to such awards granted under the
Company’s 2016 Inducement and Retention Stock Plan for EMC Employees (effective
as of the date hereof as it may be amended from time to time, the “Plan”);
provided, however, that such terms and conditions of the Plan shall not be
amended to include terms less favorable to you than those terms in place as of
the date of this Agreement.  With respect to your Option Award, subject to your
continued employment through the applicable vesting dates (except as otherwise
provided in this Section 4) and the terms and conditions of the Plan and the
applicable award agreement, 33.333% of your option shares will vest 12 months
after the Commencement Date, and the balance will vest in equal monthly
installments over the following 24 months.  Subject to your continued employment
through the applicable vesting dates (except as otherwise provided in this
Section 4) and the terms and conditions of the Plan and the applicable award
agreement, your Stock Award will vest in equal annual installments on the first,
second and third anniversaries of the Commencement Date.  In the event of a
Change of Control (as defined in the Plan) prior to the one (1) year anniversary
of this Agreement, all of the outstanding unvested options subject to your
Option Award and all outstanding and unvested restricted stock units

 

3

--------------------------------------------------------------------------------


 

subject to your Stock Award shall immediately and automatically vest upon the
earlier to occur of (i) the termination of your employment by the Company
without Cause or by you for Good Reason (each as defined below) and (ii) the one
(1) year anniversary of this Agreement. In addition, in the event of (i) a
Change of Control on or following the one (1) year anniversary of this
Agreement, or (ii) the termination of your employment by the Company without
Cause or by you for Good Reason, all of the outstanding unvested options subject
to your Option Award and all outstanding unvested restricted stock units subject
to your Stock Award shall immediately and automatically vest in the case of
subpart (i) as of the date of the Change of Control and in the case of subpart
(ii) as of the date of your termination; provided, however, that in the case of
subpart (ii) only (other than any such termination of employment that occurs in
connection with a Change of Control), such vesting of your Stock Award and
Option Award shall be subject to your timely execution and delivery, and
non-revocation, of the general release described in Section 10(c) below (the
“General Release”).

 

5.                                      Employee Benefits.  You will be entitled
to participate in customary employee benefit plans and programs made generally
available by the Company to its senior executives, as such employee benefit
plans may be amended from time to time, to the full extent of your eligibility.
Details of these benefits will be provided to you under separate cover. At
present, the Company offers medical, dental, vision, and 401(k) plans. You will
also be entitled to participate in the Company’s paid time off policy. The
Company reserves the right to add, terminate and/or amend any employee benefit
plans, policies, programs and/or arrangements from time to time in accordance
with the terms thereof and applicable law.

 

6.                                      Expense Reimbursement. The Company will
reimburse you for all business travel expenses and other out-of-pocket
expenses reasonably incurred by you in the performance of your services
hereunder in accordance with the Company’s expense reimbursement policies, as
they may be in effect from time to time.

 

7.                                      Employment Relationship.  Your
employment with the Company will be “at will,” meaning that either you or the
Company may terminate your employment at any time and for any reason, with or
without Cause.

 

8.                                      [Reserved.]

 

9.                                      Restrictive Covenant Agreement.  As a
condition of your employment with the Company, concurrently with this Agreement,
you are required to enter into the Restrictive Covenant Agreement, a copy of
which is attached hereto as Attachment B.

 

10.                               Termination of Employment.  Upon the
termination of your employment for any reason, the Company shall have no further
obligation to make or provide to you, and you shall have no further right to
receive or obtain from the Company, any payments or benefits, except as follows:

 

(a)                                 Payments Upon Termination for Any Reason. 
If your employment with the Company is terminated by the Company or by you for
any reason (including death or disability in accordance with Section 10(g))
during the Employment Period, within thirty

 

4

--------------------------------------------------------------------------------


 

(30) days following the effective date of your termination of employment (the
“Separation Date”), the Company shall pay to you (i) any Base Salary that had
accrued but had not been paid (including any amount for accrued and unused paid
time off payable in accordance with the Company’s paid time off policy then in
effect or applicable law) on or before the Separation Date, (ii) any
reimbursement due to you pursuant to Section 6 for expenses incurred on or
before the Separation Date, and (iii) any accrued benefits owed to you as of the
Separation Date in accordance with the Company’s then-current benefit plans in
effect in which you were participating as of the Separation Date, including,
without limitation, any vested Option Awards and/or Stock Awards.  You agree
that the payments and benefits contemplated by this Section 10(a) shall
constitute the exclusive and sole remedy for any termination of your employment
with Cause or under Sections 10(f) or 10(g); provided, however, that the
payments and benefits contemplated by this Section 10(a) shall not operate as a
waiver of any of your rights under this Agreement.

 

(b)                                 Payments Upon Termination Without Cause or
For Good Reason.  If your employment is terminated by the Company without Cause
or by you for Good Reason (each as defined below) during the Employment Period,
then, in addition to the amounts payable under Section 10(a), subject to your
timely execution and delivery, and non-revocation, of the General Release and
your continued compliance with the terms of this Agreement and the Restrictive
Covenant Agreement, you will be entitled to (i) any earned but unpaid Annual
Bonus for any completed fiscal year of the Company that ends on or before the
Separation Date, payable in the form and at the time bonuses are paid to the
Company’s senior executives generally for such completed fiscal year in the
calendar year following the calendar year in which the Annual Bonus was earned,
but in no event later than April 30 of such calendar year (with the actual date
within such period determined by the Company in its sole discretion),
(ii) continued payment of your then current Base Salary for a period of twelve
(12) months after the Separation Date, payable in accordance with the Company’s
normal payroll practices beginning on the first payroll date following the
expiration of the revocation period under the General Release, and (iii) subject
to your timely election of continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), with respect to the
Company’s group medical insurance plans in which you and your eligible
dependents participated immediately prior to the Separation Date, payment of the
portion of your monthly premiums for continued medical coverage for you and your
eligible dependents under COBRA equal to the excess of the COBRA rate (or
equivalent rate) under such group medical insurance plan over the monthly amount
you paid for such coverage immediately prior to the Separation Date until the
earlier of (x) twelve (12) months from the Separation Date or (y) you otherwise
become ineligible for COBRA; provided, however, that the Company may modify the
benefits contemplated by this Section 10(b) to the extent reasonably necessary
to avoid the imposition of any excise taxes on the Company for failure to comply
with the nondiscrimination requirements of the Patient Protection and Affordable
Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable) and without
impairing the economic benefit to you.  Notwithstanding the foregoing, if the
payments described in this Section 10(b) are subject to Section 409A (as defined
in Section 13(a)) and the timing of your execution and delivery of the General
Release could affect the

 

5

--------------------------------------------------------------------------------


 

calendar year in which any amount of such payments is made because the
Separation Date occurred toward the end of a calendar year, then no portion of
the payments in this Section 10(b) shall be paid until the Company’s first
payroll payment date in the year following the year in which the Separation Date
occurs.  Except with respect to your right to immediate and automatic vesting of
all unvested options and restricted stock units in the event of the termination
of your employment with the Company without Cause or by you for Good Reason, as
provided for in Section 4 of this Agreement, and your right to enforce the terms
of this Agreement, you agree that the payments and benefits contemplated by this
Section 10(b) shall constitute the exclusive and sole remedy for any termination
of your employment by the Company without Cause or by you for Good Reason, and
you covenant not to assert or pursue any other remedies, at law or in equity,
with respect to your termination of employment in either such event.

 

(c)                                  Definition of Cause.  For purposes of this
Agreement, “Cause” will mean (i) the commission of a felony or other crime
involving moral turpitude or the willful commission of any other act or omission
involving misappropriation, dishonesty, unethical business conduct, disloyalty,
fraud or breach of fiduciary duty, (ii) reporting to work under the influence of
alcohol, (iii) the use of illegal drugs (whether or not at the workplace) or
other willful conduct, even if not in conjunction with your duties hereunder,
which could reasonably be expected to, or which does, cause the Company or any
of its subsidiaries material public disgrace, disrepute or economic harm,
(iv) repeated failure to perform your duties as reasonably and lawfully directed
by the Board, Company’s principal executive officer, and/or the Company,
(v) gross negligence or willful misconduct with respect to the Company or
affiliates or in the performance of your duties hereunder, (vi) obtaining any
personal profit not disclosed to and approved by the Board and/or the Company in
connection with any transaction entered into by, or on behalf of, the Company or
any of its subsidiaries or affiliates, (vii) materially violating any of the
terms of the Company’s, its subsidiaries’ or any of their affiliates’ rules or
policies which, if curable, is not cured by you to the Board’s or the Company’s
Chief Executive Officer’s satisfaction within fifteen (15) days after written
notice thereof to you, or (viii) breach of any material provision of the
Restrictive Covenant Agreement or any material term of this Agreement which, if
curable, is not cured by you to the Board’s or the Company’s Chief Executive
Officer’s satisfaction within fifteen (15) days after written notice thereof to
you.  No termination of your employment hereunder by the Company for Cause shall
be effective as a termination for Cause unless the notice and cure provisions of
this Section shall first have been complied with.  You shall be given written
notice by the Board or the Company’s Chief Executive Officer, with such notice
stating in reasonable detail the particular circumstances that constitute the
grounds on which the proposed termination for Cause is based.  For purposes
hereof, no act or omission shall be deemed to be “willful” if such act or
omission was taken (or omitted) in the good faith belief that such is in the
best interests of, or not opposed to the best interests of, the Company or if
such act or omission resulted from your physical or mental incapacity.  Nothing
herein, however, shall preclude you from seeking injunctive or equitable relief
to enforce the terms of this Agreement in any court of competent jurisdiction.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Definition of Good Reason.  For purposes of
this Agreement, “Good Reason” will mean (i) without your prior written consent,
the assignment to you of duties materially inconsistent with your position as
set forth in Section 1 of this Agreement; provided, that any such assignment of
duties (x) shall only constitute “Good Reason” during the ninety (90) day period
following the date of such assignment (after which it shall be deemed waived by
you if prior thereto you had not exercised your right to resign for “Good
Reason”), (y) shall not constitute “Good Reason” when it is an isolated action
not taken in bad faith and that is remedied promptly after your written notice
thereof to the Company, and (z) shall not constitute “Good Reason” if you shall
have consented in writing to the performance thereof, (ii) any breach of a
material term of this Agreement by the Company, which breach is not cured within
thirty (30) days following written notice to the Company of such breach,
(iii) the Company requiring you, without your prior written consent, to be
permanently based at any office located more than thirty (30) miles from the
Company’s office located in Miramar, Florida, excluding travel reasonably
required in the performance of your duties hereunder and travel consistent with
your activities prior to the date hereof, (iv) without your prior written
consent, a  more than 20% reduction by the Company in your Base Salary or more
than 20% reduction by the Company in your target Annual Bonus opportunity, in
each case, as in effect immediately prior to such reduction, or (v) without your
prior written consent, a material diminution of your duties or responsibilities
as set forth on Attachment A to this Agreement.

 

(e)                                  General Release.  Notwithstanding anything
to the contrary in this Agreement, as a condition precedent to any obligation of
the Company to make payments to you pursuant to (i) Section 10(b) and,
(ii) solely in the event of your termination of employment by the Company
without Cause or your resignation for Good Reason (other than any such
termination of employment that occurs in connection with a Change of Control),
Section 4, you shall be required to deliver to the Company a valid, executed
General Release in the form attached as Attachment C, and shall not revoke such
General Release prior to the expiration of any revocation rights afforded to you
by applicable law.  The Company shall provide you with the General Release on or
prior to the Separation Date, and you must deliver the executed General Release
to the Company within twenty-one (21) days (or, if greater, the minimum period
required by applicable law) after the Separation Date, failing which you will
forfeit all rights to any payments described in Section 10(b) and, solely in the
event of your termination of employment by the Company without Cause or your
resignation for Good Reason, Section 4.

 

(f)                                   Voluntary Termination by You Without Good
Reason. You may voluntarily terminate your employment hereunder without Good
Reason upon not less than sixty (60) days’ prior written notice to the Company.

 

(g)                                  Death or Disability. Your employment and
this Agreement shall automatically terminate upon your death or mental or
physical disability (considering reasonable accommodation) or incapacity (as
determined by a physician selected by the Company in its good faith judgment)
for one hundred twenty (120) consecutive days or one hundred eighty (180) days
out of any three hundred sixty (360) day period.

 

7

--------------------------------------------------------------------------------


 

11.                               Indemnification.  You will be entitled to
coverage under the Company’s directors’ and officers’ liability insurance policy
on terms that are the same or substantially similar to those applicable to other
similarly-situated executives of the Company; provided, that the Company shall
obtain and maintain such insurance coverage that is usual and customary based on
industry standards consistent with similarly situated companies.  In addition,
you will be entitled to indemnification by the Company on terms that are the
same or substantially similar to those applicable to other similarly-situated
executives of the Company pursuant to the Company’s standard form of
indemnification agreement.

 

12.                               Clawback.  Notwithstanding any other
provisions in this Agreement to the contrary, any incentive-based compensation,
or any other compensation, paid to you pursuant to this Agreement or any other
agreement or arrangement with the Company or any of its subsidiaries that is
tied to the financial performance of the Company shall be subject to such
recovery or deductions as may be required under any law, government regulation,
stock exchange listing requirement or as determined by the Board pursuant to
such law, government regulation, or stock exchange listing requirement.  For the
avoidance of doubt, the Option Award and Stock Award shall not be subject to
clawback under this Agreement, including, without limitation, this Section 12.

 

13.                               Section 409A.

 

(a)                                 It is intended that any amounts payable
under this Agreement shall be exempt from and avoid the imputation of any tax,
penalty or interest under Section 409A of the Code and the regulations,
rules and other guidance promulgated thereunder (“Section 409A”) to the fullest
extent permissible under applicable law; provided, that if any such amount is or
becomes subject to the requirements of Section 409A, it is intended that those
amounts shall comply with such requirements. This Agreement shall be construed
and interpreted consistent with that intent. In furtherance of that intent, if
payment or provision of any amount or benefit hereunder that is subject to
Section 409A at the time specified herein would subject such amount or benefit
to any additional tax under Section 409A, the payment or provision of such
amount or benefit shall be postponed to the earliest commencement date on which
the payment or provision of such amount or benefit could be made without
incurring such additional tax. In no event, however, shall the Company be liable
for any tax, interest or penalty imposed on you under Section 409A or any
damages for failing to comply with Section 409A.

 

(b)                                 If you are a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i) as of the Separation Date,
you shall not be entitled to any payment or benefit pursuant to
Section 10(b) until the earlier of (A) the date which is six (6) months after
your separation from service (within the meaning of Section 409A) for any reason
other than death, or (B) the date of your death; provided that this paragraph
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Section 409A. Any amounts otherwise payable
to you upon or in the six (6) month period following your separation from
service that are not so paid by reason of this Section 13(b) shall be paid
(without interest) as soon as practicable (and in any event within thirty (30)
days) after the date that is six (6) months after your separation

 

8

--------------------------------------------------------------------------------


 

from service (provided that in the event of your death after such separation
from service but prior to payment, then such payment shall be made as soon as
practicable, and in all events within thirty (30) days, after the date of your
death).

 

(c)                                  Any reimbursement payment or in-kind
benefit due to you pursuant to Section 6, to the extent that such reimbursements
or in-kind benefits are taxable to you, shall be paid on or before the last day
of your taxable year following the taxable year in which the related expense was
incurred. You agree to provide prompt notice to the Company of any such expenses
(and any other documentation that the Company may reasonably require to
substantiate such expenses) in order to facilitate the Company’s timely
reimbursement of the same. Reimbursements and in-kind benefits pursuant to
Section 6 are not subject to liquidation or exchange for another benefit and the
amount of such benefits that you receive in one taxable year shall not affect
the amount of such reimbursements or benefits that you receive in any other
taxable year.

 

(d)                                 For purposes of Section 409A, your right to
receive any installment payments hereunder shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., payment shall be made within thirty (30) days following the date of
termination), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

14.                               Section 280G. Notwithstanding anything in this
Agreement or any other agreement between you and the Company or any of its
subsidiaries or affiliates to the contrary, in the event that the provisions of
Section 280G of the Internal Revenue Code of 1986, as amended, and the
regulations, rules and other guidance promulgated thereunder (“Section 280G”)
relating to “parachute payments” (as defined in Section 280G) shall be
applicable to any payment or benefit received or to be received by you from the
Company or its affiliates or successors in connection with a change in the
ownership or effective control of the Company within the meaning of Section 280G
(collectively, “280G Payments”), then a calculation shall be made comparing
(1) the Net Benefit (as defined below) to you of the 280G Payments after payment
of the excise tax imposed by Section 4999 of the Code to (2) the Net Benefit to
you if the 280G Payments are reduced to the minimum extent necessary to ensure
that no portion of such 280G Payments is subject to such excise tax, and if the
resulting amount under (1) above is less than the resulting amount under
(2) above, then the 280G Payments shall be reduced to the minimum extent
necessary to ensure that no portion of the 280G Payments is subject to such
excise tax. For purposes of the immediately preceding sentence, “Net Benefit”
shall mean the present value of the 280G Payments net of all federal, state,
local, foreign income, employment and excise taxes.

 

15.                               Withholding Taxes.  All forms of compensation
referred to in this letter agreement are subject to reduction to reflect
applicable withholding and payroll taxes and other deductions required by law;
provided however, that with respect to the equity awards and/or grants described
in greater detail in Section 4 of this Agreement, you shall have the option, at
your election, to remit, in cash, any applicable withholding and payroll taxes
to the Company and, upon such payment, shall be entitled to receive your
applicable equity awards and/or grants hereunder in full.

 

9

--------------------------------------------------------------------------------


 

16.                               Governing Law.  This Agreement will be
governed by and construed in accordance with the laws of the State of Florida
without giving effect to any choice of law provisions or principles thereof.

 

17.                               Arbitration.  Any and all claims or
controversies arising out of or relating to my employment, the termination
thereof, or otherwise arising between the parties hereto shall, in lieu of a
jury or other civil trial, be settled by final and binding arbitration before a
single arbitrator in Broward County, Florida, in accordance with then-current
rules of the American Arbitration Association applicable to employment disputes.
This agreement to arbitrate includes all claims whether arising in tort or
contract and whether arising under statute or common law including, but not
limited to, any claim of breach of contract, discrimination or harassment of any
kind. The obligation to arbitrate such claims shall continue forever, and the
arbitrator shall have jurisdiction to determine the arbitrability of any claim.
The arbitrator shall have the authority to award any and all damages otherwise
recoverable in a court of law. The arbitrator shall not have the authority to
add to, subtract from or modify any of the terms of this Agreement. Judgment on
any award rendered by the arbitrator may be entered and enforced by any court
having jurisdiction thereof.  The Company shall be solely responsible for all
costs of the arbitration other than the amount of the then-current filing fee
charged by the American Arbitration Association for filing a Statement of
Claim.  That amount of that filing fee shall be borne by me and applied to any
fee that the arbitrator shall impose.  Each party shall be responsible for
paying its own other costs for the arbitration process, including attorneys’
fees, witness fees, transcript costs, lodging and travel expenses, expert
witness fees, and online research charges, subject to the second to last
sentence of this provision.  I shall not be required to pay any type or amount
of expense if such requirement would invalidate this agreement or would
otherwise be contrary to the law as it exists at the time of the arbitration.
The prevailing party in any arbitration shall be entitled to recover its
reasonable attorney’s fees and costs.  Notwithstanding the foregoing, the
parties may seek injunctive or equitable relief to enforce the terms of this
Agreement in any court of competent jurisdiction.

 

18.                               Severability.  It is the desire and intent of
the parties hereto that the provisions of this Agreement be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Agreement shall be adjudicated by a court of competent
jurisdiction (solely in the case of either party seeking equitable or injunctive
relief) or arbitrator to be invalid, prohibited or unenforceable under
applicable law, such provision, as to such jurisdiction, shall be ineffective
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

19.                               Survival.  Sections 4 and 10 through 25 will
survive and continue in full force in accordance with their terms
notwithstanding the termination of the Employment Period.

 

20.                               Waiver.  No waiver of any of any provision of
this Agreement will constitute or be deemed to constitute a waiver of any other
provision of this Agreement, nor will any such waiver constitute a continuing
waiver unless otherwise expressly provided.

 

10

--------------------------------------------------------------------------------


 

21.                               Successors and Assigns. This Agreement can be
assigned by the Company and shall be binding and inure to the benefit of the
Company, its successors and assigns.  No right, obligation or duty of this
Agreement may be assigned by you without the prior written consent of the
Company.

 

22.                               Notices. Any notice provided for in this
Agreement must be in writing and must be either personally delivered,
transmitted via email, mailed by first class mail (postage prepaid and return
receipt requested) or sent by reputable overnight courier service (charges
prepaid) to the recipient at the address below indicated or at such other
address or to the attention of such other person as the recipient party has
specified by prior written notice to the sending party. Notices will be deemed
to have been given hereunder and received when delivered personally, when
received if transmitted via email, five days after deposit in the U.S. mail and
one day after deposit with a reputable overnight courier service.

 

If to the Company:

 

Global Eagle Entertainment Inc.

4553 Glencoe Avenue, Suite 300

Marina del Rey, CA 90292

Attention:

Stephen Ballas, General Counsel

Email:

stephen.ballas@geemedia.com

Telephone:

(310) 740-8618

 

With a copy (which shall not constitute notice) to:

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166-4193

Attention:

Joel L. Rubinstein

Email:

jrubinstein@winston.com

Telephone:

(212) 294-5336

 

If to you, to the address most recently on file in the payroll records of the
Company, with a copy (which shall not constitute notice) to:

Akerman LLP

777 South Flagler Drive

Suite 1100 West Tower

West Palm Beach, FL 33401

Attention:

Eric A. Gordon

Email:

eric.gordon@akerman.com

Telephone:

(561) 671-3651

 

23.                               Legal Counsel; Mutual Drafting. Each party
recognizes that this is a legally binding contract and acknowledges and agrees
that they have had the opportunity to

 

11

--------------------------------------------------------------------------------


 

consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. You agree and acknowledge that you have read and understand this
Agreement, you are entering into it freely and voluntarily, and you have been
advised to seek counsel prior to entering into this Agreement and have had ample
opportunity to do so.

 

24.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original as
against any party whose signature appears thereon, and all of which together
shall constitute one and the same instrument.

 

25.                               Entire Agreement.  This Agreement and the
Restrictive Covenant Agreement sets forth the entire agreement and understanding
between the Company and you relating to the subject matter herein and supersedes
all prior agreements with the Company and any of its subsidiaries (including,
without limitation, the Executive Employment Agreement between you and Emerging
Markets Communications, LLC (which shall be deemed terminated as of the
Commencement Date) and the Confidential Term Sheet entered into between you and
the Company relating to your employment, dated as of May 9, 2016), whether
written or oral, that directly or indirectly bear upon the subject matter
hereof; provided, however, that this Agreement shall not supersede either
party’s obligations to which each party has agreed as set forth in the Purchase
Agreement, which obligations shall continue in full force and effect.  No
modification of or amendment to this Agreement, nor any waiver or any rights
under this Agreement, will be effective unless in writing signed by the party to
be charged.

 

* * * * *

 

12

--------------------------------------------------------------------------------


 

You may indicate your agreement with these terms and accept this offer by
signing and dating both the enclosed duplicate original of this Agreement and
the enclosed Restrictive Covenant Agreement and returning them to the
undersigned.

 

 

Very truly yours,

 

 

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

 

 

 

 

By:

/s/ David M. Davis

 

 

 

Printed Name:

David M. Davis

 

 

 

Title:

Chief Executive Officer

 

I have read and accept this employment offer:

 

 

/s/ Abel Avellan

 

Abel Avellan

 

 

 

 

 

Dated:

July 27, 2016

 

 

Attachments

 

Attachment A: Duties and Responsibilities

Attachment B: Employee Statement and Agreements Regarding Confidentiality,
Proprietary Information, Invention Assignment, Non-Competition and
Non-Solicitation

Exhibit A to Attachment B: Designated Individuals

Attachment C: Form of General Release

 

13

--------------------------------------------------------------------------------


 

Attachment A

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

DUTIES AND RESPONSIBILITIES (NOT EXCLUSIVE)

 

1)             Leadership and direction of the Company’s Maritime Business Unit
with responsibility for commercial and network operations, engineering and
service delivery.

 

a.              Specific vertical markets under the Maritime Business Unit
include Cruise & Ferry, Yacht, Commercial Shipping, Oil & Gas, NGO,
Cellular/Telco services.

 

b.              Aviation-related activities (including private jets and
airlines) will transition to the Company’s Aviation Business Unit.

 

2)             Leadership of the development of the connectivity and network
strategy of the Company, and leadership of the Integration Committee with
Company executives to develop priorities and sequence integration of Emerging
Markets Communications into the Company (the “Integration Plan”).

 

a.              Integration Plan to be coordinated with the Company’s Aviation
Business Unit.

 

b.              Integration Plan will prioritize network provisioning, network
operations, and overall connectivity organization.

 

--------------------------------------------------------------------------------


 

Attachment B

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

EMPLOYEE STATEMENT & AGREEMENTS REGARDING

CONFIDENTIALITY, PROPRIETARY INFORMATION, INVENTION ASSIGNMENT, NON-COMPETITION
AND NON-SOLICITATION

 

In consideration of and as a condition of my employment with Global Eagle
Entertainment Inc. (“Global Eagle”) following its acquisition of EMC
Intermediate, LLC (“EMC”) pursuant to the Interest Purchase Agreement, dated as
of May 9, 2016, by and among EMC Acquisition Holdings, LLC and Global Eagle (the
“Purchase Agreement”), and my receipt of the salary and other compensation to be
paid to me by Global Eagle following the closing of the transactions
contemplated by the Purchase Agreement, I, the undersigned employee, do hereby
agree to the following (this “Restrictive Covenant Agreement”):

 

1.  CERTAIN DEFINITIONS

 

As used in this Restrictive Covenant Agreement:

 

“Affiliate” means, with respect to the Person to which it refers, a Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such Person from time to time.
For purposes of this definition, the term “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies, whether through the ownership of voting
securities, by contract or otherwise.

 

“Affiliated Companies” means, collectively, Global Eagle and all of its direct
and indirect Affiliates and Subsidiaries from time to time, including EMC and
each successor in interest to any such Affiliates and Subsidiaries.

 

“Business” means the business of (i) providing internet connectivity to ships,
cruise lines, yachts, related maritime users and aircraft, (ii) providing
internet connectivity to communications users, (iii) providing any other
products or services that Global Eagle or any other Affiliated Company provides
or provided at any time during the twelve (12) months prior to the consummation
of the transactions contemplated by the Purchase Agreement, and (iv) providing
any other products or services that Global Eagle or any other Affiliated Company
provides or provided at any time during the period of my employment with Global
Eagle, including, without limitation, research, development, manufacturing,
sale, support and provision of electronic and communication systems,
entertainment content, content logistics and processing, and components and
materials for providing mobility broadband internet, video and voice services.

 

“Person” means an individual, corporation, partnership, association, estate,
trust or any other entity or organization.

 

“Restricted Activities” means any business that competes with the Business.

 

“Restricted Area” means any geographic area in which any of the Affiliated
Companies actively conducts the Business at any time during the period of my
employment with Global Eagle.

 

“Restricted Period” means the period of my employment with Global Eagle and
twelve (12) months following the termination thereof for any reason.

 

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is from time to time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is from time to time owned or controlled, directly or
indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof and for this purpose, a Person or Persons owns a majority
ownership interest in such a business entity (other than a corporation) if such
Person or Persons shall be allocated a majority of such business entity’s gains
or losses or shall be or control any manager, management board, managing
director or general partner of such business entity (other than a corporation).
The term “Subsidiary” shall include all Subsidiaries of such Subsidiary.

 

2. PROPRIETARY INFORMATION, COPYRIGHTS, MASK WORKS & INVENTIONS

 

The success of Global Eagle along with the other Affiliated Companies depends,
among other things, upon strictly maintaining confidential and secret
information relating to its trade secrets, technology, accounting, costs,
research, development, sales, manufacturing, methods, production, testing,
implementation, marketing, financial information, financial results, products,
customers, suppliers, staffing levels, employees, shareholders, officers and
other information peculiarly within the knowledge of and relating to the
Business, and to which employees may acquire knowledge or have access to during
the course of their employment by the Affiliated Companies. All such information
is hereinafter collectively referred to as “Proprietary Information.” 
Proprietary Information shall be broadly defined.  It includes all information,
data, trade secrets or know-how that has or could have commercial value or other
utility in the Business or in which it contemplates engaging.  Proprietary
Information also includes all information the unauthorized disclosure of which
is or could be detrimental to the interests of the Affiliated Companies, whether
or not such information is identified as confidential or proprietary information
by the Affiliated Companies.

 

Notwithstanding the above, Proprietary Information shall not include any
information, data, trade secrets or know-how that (i) I can prove was known by
me prior to the commencement of my employment with the Affiliated Companies or
(ii) is or becomes publicly known from another source that is under no
obligation of confidentiality to the Affiliated Companies without fault on my
part.  I do not know any information, data, trade secrets or know-how that would
be Proprietary Information but for this provision.

 

The success of the Affiliated Companies also depends upon the timely disclosure
of inventions made by the Affiliated Companies employees in the course of their
employment and, in appropriate circumstances, the full cooperation of employee
inventors in filing, maintaining and enforcing United States and foreign country
patent applications and patents covering such inventions.

 

In view of the foregoing and in consideration of my employment by Global Eagle
and as a further condition thereof, I agree as follows:

 

A.                                    PREVIOUS EMPLOYMENT

 

I acknowledge that it is the policy of Global Eagle to require that its
employees strictly honor all obligations regarding proprietary information of
former employers. I

 

2

--------------------------------------------------------------------------------


 

acknowledge and agree that I have a continuing obligation to protect and
safeguard the proprietary information of my former employer(s), if any.

 

B.                                    PROPRIETARY INFORMATION

 

I shall use my best efforts to exercise utmost diligence to protect and guard
the Proprietary Information of the Affiliated Companies. Neither during my
employment by Global Eagle nor thereafter for a period of three (3) years shall
I, directly or indirectly, use for myself or another, or disclose to another,
any Proprietary Information (whether acquired, learned, obtained or developed by
me alone or in conjunction with others) of the Affiliated Companies except as
such disclosure or use is (i) required in connection with my employment with
Global Eagle, (ii) consented to in writing by Global Eagle, or (iii) legally
required to be disclosed pursuant to a subpoena or court order, and in the case
of (iii), disclosure may only be made after I have informed Global Eagle of such
requirement and assisted Global Eagle in taking reasonable steps to seek a
protective order or other appropriate action.  Except in connection with the
performance of my duties and responsibilities as provided for in my Employment
Letter Agreement, I agree not to remove any materials relating to the work
performed at the Affiliated Companies without the prior written permission of
the Board of Directors or Chief Executive Officer of Global Eagle. Upon request
by Global Eagle at any time, including in the event of my termination of
employment with Global Eagle, I shall promptly deliver to Global Eagle, without
retaining any copies, notes or excerpts thereof, all memoranda, journals,
notebooks, diaries, notes, records, plats, sketches, plans, specifications, or
other documents (including documents on electronic media and all records of
inventions, if any) relating directly or indirectly to any Proprietary
Information made or compiled by or delivered or made available to or otherwise
obtained by me.  Each of the foregoing obligations shall apply with respect to
Proprietary Information of customers, contractors and others with whom the
Affiliated Companies has a business relationship, learned or acquired by me
during the course of my employment by the Affiliated Companies. The provisions
of this section shall continue in full force and effect after my termination of
employment for whatever reason for a period of three (3) years. Notwithstanding
anything herein to the contrary, nothing in this Restrictive Covenant Agreement
shall (i) prohibit the employee from making reports of possible violations of
federal law or regulation to any governmental agency or entity in accordance
with the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any
other whistleblower protection provisions of state or federal law or regulation,
or (ii) require notification to or prior approval by the Affiliated Companies of
any reporting described in clause (i).

 

C.                                    COPYRIGHT & MASK WORKS

 

All rights in and to any copyrightable material (including, but not limited to,
computer programs) or material protectable as a mask work under the
Semiconductor Chip Protection Act of 1984 which I may originate pursuant to or
in connection with the Business, and which are not expressly released by Global
Eagle in writing, shall be deemed as a work for hire and shall be the sole and
exclusive property of the Affiliated Companies.

 

3

--------------------------------------------------------------------------------


 

D.                                    INVENTIONS

 

With the exception of “EXEMPT” inventions, as defined herein, any and all
inventions, including original works of authorship, concepts, trade secrets,
improvements, developments and discoveries, whether or not patentable or
registrable under copyright or similar laws, which I may conceive or first
reduce to practice (or cause to be conceived or first reduced to practice),
either alone or with others during the period of my employment by the Affiliated
Companies (hereinafter referred to as “Inventions”) shall be the sole and
exclusive property of the Affiliated Companies, their successors, assigns,
designees, or other legal representatives (“Affiliated Company Representatives”)
and shall be promptly disclosed to Global Eagle in writing, and I hereby assign
to the Affiliated Companies all of my right, title and interest in such
Inventions.

 

I agree to keep and maintain adequate and current written records of all
Inventions and their development that I make (solely or jointly with others)
during the period of employment.  These records will be in the form of notes,
sketches, drawings, and any other format that may be specified by the Affiliated
Companies.  The records will remain the sole property of the Affiliated
Companies at all times.

 

I shall, without further compensation or consideration, but at no expense to me:

 

(a)                                 Communicate to Global Eagle any facts known
by me respecting the Inventions;

 

(b)                                 do all lawful acts, including the execution
and delivery of all papers and proper oaths and the giving of testimony deemed
necessary or desirable by Global Eagle or the Affiliated Companies, with regard
to said Inventions, for protecting, obtaining, securing rights in, maintaining
and enforcing any and all copyrights, patents, mask work rights or other
intellectual property rights in the United States and throughout the world for
said Inventions, and for perfecting, affirming, recording and maintaining in the
Affiliated Companies and Affiliated Company Representatives sole and exclusive
right, title and interest in and to the Inventions, and any copyrights, Patents,
mask work rights or other intellectual property rights relating thereto; and

 

(c)                                  generally cooperate to the fullest extent
in all matters pertaining to said Inventions, original works of authorship,
concepts, trade secrets, improvements, developments and discoveries, any and all
applications, specifications, oaths, assignments and all other instruments which
Global Eagle shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to Global Eagle, its successors, assigns and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto.

 

An “EXEMPT” invention is one which:

 

(d)                                 was developed entirely on my own time
without using the equipment, supplies, facilities, or trade secret information
of the Affiliated Companies;

 

4

--------------------------------------------------------------------------------


 

(e)                                  does not relate at the time of conception
or reduction to practice of the invention to the Business, or to its actual or
demonstrably anticipated research or development; and

 

(f)                                   does not result from any work performed by
me for the Affiliated Companies.

 

Inventions which I consider to be “EXEMPT” but made solely or jointly with
others during the term of my employment, shall be disclosed in confidence to
Global Eagle for the purpose of determining such issues as may arise.

 

I acknowledge and agree that my obligations with respect to the foregoing shall
continue after the termination of my employment with Global Eagle for a period
of three (3) years.  If I am unable because of my mental or physical incapacity
or for any other reason to secure my signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Inventions or original works of authorship assigned to the Affiliated
Companies as above, then I hereby irrevocably designate and appoint Global Eagle
and its duly authorized officers and agents as my agent and attorney in fact, to
act for and in my behalf and stead to execute and file any such applications and
to do all other lawfully permitted acts to further the prosecution and issuance
of letters, patents or copyright registrations thereon with the same legal force
and effect as if executed by me.

 

Listed on the attached sheet by descriptive title for purposes of identification
only are all of the inventions made by me (conceived and reduced to practice)
prior to my employment by Global Eagle that I consider to be my property and
excluded from this Restrictive Covenant Agreement.

 

3.  NON-COMPETITION AND NON-SOLICITATION

 

I acknowledge that Global Eagle has made and continues to make a substantial
investment in time, money, effort, goodwill and other resources in the business
of Global Eagle, including EMC and the other Affiliated Companies, and in my
employment with Global Eagle.  I acknowledge and agree that Global Eagle and the
Affiliated Companies are entitled to protect their legitimate business interests
and investments and prevent me from using my knowledge of its trade secrets and
Proprietary Information to the detriment of the Affiliated Companies. I also
acknowledge that the nature of the business of the Affiliated Companies is such
that the on-going relationship among each member of the Affiliated Companies and
their respective employees, clients and customers is material and has a
significant effect on the ability of the Affiliated Companies to obtain
business. In view of the foregoing and in consideration of my employment by
Global Eagle and as further condition thereof, I agree as follows:

 

A.                                    NON-COMPETITION

 

During the Restricted Period, I, on behalf of myself and my Affiliates, shall
not, and shall cause each of my Affiliates not to, directly or indirectly, in
any manner (whether on my or its own account, or as an owner, operator, manager,
consultant, officer, director, employee, investor, agent or otherwise),
(i) engage in the Restricted Activities in the Restricted Area or (ii) be
employed by, invest in, have any ownership interest in, participate in (whether
as an owner, operator, manager, consultant, officer, director, employee,
investor, agent, representative or otherwise), act as lender to, render services

 

5

--------------------------------------------------------------------------------


 

to (as an employee, director, officer, member, principal, licensor, trustee,
broker, agent, shareholder, partner, equityholder or in any other capacity),
operate, assist, represent, advise or otherwise provide support to, any Person
that engages in or plans to engage in the Restricted Activity in the Restricted
Area; provided, however, that I shall not be deemed in violation of this
non-competition covenant by passive ownership in Trio Connect, LLC provided that
I am not involved in management or day to day operations of Trio Connect, LLC
and provided further that Trio Connect LLC is not conducting any business other
than providing triple play services to land-based individuals. Notwithstanding
the foregoing, I and my Affiliates may, directly or indirectly, (i) own, solely
as an investment, securities of any Person traded on any national securities
exchange if neither I nor any of my Affiliates is a controlling Person of, or a
member of a group which controls, such Person and does not, directly or
indirectly, own two percent (2%) or more of any outstanding class of securities
of such Person, or (ii) invest, directly or indirectly, in any private equity or
venture backed fund other than a fund with a focus of satellite communication or
mobility entertainment platforms, provided that such investment does not exceed
two percent (2%) ownership of such fund.

 

Except as otherwise permitted in this Restrictive Covenant Agreement, during the
Restricted Period, I shall not (i) enter into employment, consultancy,
association or affiliation with any Person engaged in or intending to be engaged
in the Restricted Activity if any individual listed on Exhibit A hereto (the
“Designated Individuals”) has become employed by, associated or affiliated with,
or a consultant of such Person during the twelve (12) month period preceding my
termination of employment with Global Eagle (the “Twelve Month Prior Period”);
or (ii) continue employment, consultancy, association or affiliation with any
Person engaged in or intending to be engaged in the Restricted Activity if any
of the Designated Individuals becomes employed by, associated or affiliated
with, or a consultant of such Person during the Twelve Month Prior Period.  I
acknowledge and agree that it is the intention of the parties to prevent the
irreparable harm to Affiliated Companies that would occur from the pooling of
information that two or more Designated Individuals can provide to a Person
engaged in or intending to be engaged in the Restricted Activity or the misuse
of Proprietary Information.

 

B.                                    NON-SOLICITATION AND NON-INTERFERENCE

 

During the Restricted Period, I, on behalf of myself and my Affiliates, shall
not, and shall cause each of my Affiliates not to, directly or indirectly, in
any manner (whether on my or its own account, or as an owner, operator, manager,
consultant, officer, director, employee, investor, agent or otherwise),
(i) cause, induce, call upon, solicit, request, advise or encourage any Person
that is or, at any time during the Twelve Month Prior Period, an actual or
prospective consultant, licensor, supplier or vendor of the Business or any
other Person who has any business relationship with the Business or any
Affiliated Company to terminate, modify or otherwise curtail or impair any such
actual or prospective relationship with the Business, (ii) cause, induce, call
upon, solicit, request, advise, encourage or provide services to any Person that
is or, at any time during the Twelve Month Prior Period, an actual or
prospective customer of the Business or any Affiliated Company with the intent
of selling or attempting to sell any products or services similar to those
offered by the Business, (iii) cause, induce, call upon, solicit, request,
advise, recruit, encourage any Person currently, or formerly within the last

 

6

--------------------------------------------------------------------------------


 

twelve (12) months of my employment with Global Eagle, employed by, or providing
consulting services, to any Affiliated Company (each, an “Employee”) to leave
the employment or engagement of any Affiliated Company, provided, however, that
you shall not be deemed to have solicited any such Person in violation of this
Agreement if you, directly or indirectly, place or assist another Person in
placing an advertisement seeking employment or consulting candidates in a
publication, including an internet publication, generally available to the
public so long as such advertisement is  not specifically targeted at employees
or consultants of Global Eagle or any other Affiliated Company and is not for a
business engaging in Restricted Activities, (iv) hire, employ or otherwise
engage, or enter into any business relationship with, any Employee who is or, at
any time during the Twelve Month Prior Period, employed or engaged by any of the
Affiliated Companies or (v) otherwise in any way interfere with, influence or
alter any Affiliated Company’s relationship with any actual Employee or
consultant or actual or prospective customer, sales representative, broker,
licensor, supplier, vendor or other business relation of the Business or any
Affiliated Company, employed by, engaged with or in a business relationship with
Global Eagle or any other Affiliated Company as of the termination of my
employment with Global Eagle or at any time during the Twelve Month Prior Period
or any of the Affiliated Companies, including by making any negative or
disparaging statements or communications regarding any Affiliated Company or any
of its respective operations, officers, directors, managers or investors.

 

4. ENFORCEMENT

 

The parties hereby agree that, in the event of breach of this Restrictive
Covenant Agreement by me or any of my Affiliates (collectively, the “Restrictive
Covenants”), damages would be difficult, if not impossible, to ascertain, that
irreparable damage would occur in the event that any of the provisions of this
Restrictive Covenant Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, in
addition to and without limiting any other remedy or right it may have under
applicable law or pursuant to the Employment Letter Agreement between the
parties hereto, dated as of the date hereto (the “Employment Letter Agreement”)
(including, but not limited to, the withholding or recovery of amounts paid
under Section 10(b) of the Employment Letter Agreement), each of Global Eagle
and the other Affiliated Companies shall be entitled to seek an injunction or
other equitable relief in any court of competent jurisdiction, without any
necessity of proving damages or any requirement for the posting of a bond or
other security, enjoining any such breach, and enforcing specifically the terms
and provisions. Each of the parties, on its own behalf and on behalf of each of
their respective Affiliates, hereby waives any and all defenses it or any of
their respective Affiliates may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief.
The Restricted Period under Sections 3(A) and 3(B) shall be extended by the
number of days in which I am or my Affiliate is in violation or breach of this
Restrictive Covenant Agreement. The covenants in this Restrictive Covenant
Agreement are independent, and the existence of any claim or cause of action I
or any of my Affiliates may have against Global Eagle or the other Affiliated
Companies under any other agreement shall not constitute a defense to the
enforcement of this Restrictive Covenant Agreement by Global Eagle and the other
Affiliated Companies.

 

5. ARBITRATION

 

Any and all claims or controversies arising out of or relating to this
Restrictive Covenant Agreement hereto shall, in lieu of a jury or other civil
trial, be settled by final and binding arbitration before a single

 

7

--------------------------------------------------------------------------------


 

arbitrator in Broward County, Florida, in accordance with then-current rules of
the American Arbitration Association applicable to employment and related
disputes. This agreement to arbitrate includes all claims whether arising in
tort or contract and whether arising under statute or common law including, but
not limited to, any claim of breach of contract, discrimination or harassment of
any kind. The obligation to arbitrate such claims shall continue forever, and
the arbitrator shall have jurisdiction to determine the arbitrability of any
claim. The arbitrator shall have the authority to award any and all damages
otherwise recoverable in a court of law. The arbitrator shall not have the
authority to add to, subtract from or modify any of the terms of this Agreement.
Judgment on any award rendered by the arbitrator may be entered and enforced by
any court having jurisdiction thereof.  Global Eagle shall be solely responsible
for all costs of the arbitration other than the amount of the then-current
filing fee charged by the American Arbitration Association for filing a
Statement of Claim.  That amount of that filing fee shall be borne by me and
applied to any fee that the arbitrator shall impose.  Each party shall be
responsible for paying its own other costs for the arbitration process,
including attorneys’ fees, witness fees, transcript costs, lodging and travel
expenses, expert witness fees, and online research charges, subject to the
second to last sentence of this provision.  I shall not be required to pay any
type or amount of expense if such requirement would invalidate this agreement or
would otherwise be contrary to the law as it exists at the time of the
arbitration. The prevailing party in any arbitration shall be entitled to
recover its reasonable attorney’s fees and costs. Notwithstanding and in
addition to the foregoing, either party may seek injunctive or equitable relief
to enforce the terms of this Restrictive Covenant Agreement in any court of
competent jurisdiction.

 

5.  GENERAL PROVISIONS

 

A.                                    This Restrictive Covenant Agreement will
be governed by the laws of the State of Florida.

 

B.                                    The effectiveness of this Restrictive
Covenant Agreement is conditioned upon the closing of the transactions
contemplated by the Purchase Agreement, and this Restrictive Covenant Agreement
shall be void and of no further force or effect if the closing of the
transactions contemplated by the Purchase Agreement does not occur.

 

C.                                    Nothing contained herein shall be
construed to require the commission of any act contrary to law. Should there be
any conflict between any provisions hereof and any present or future statute,
law, ordinance, regulation, or other pronouncement having the force of law, the
latter shall prevail, but the provision of this Restrictive Covenant Agreement
affected thereby shall be curtailed and limited only to the extent necessary to
bring it within the requirement of the law, and the remaining provisions of this
Restrictive Covenant Agreement shall remain in full force and effect.  This
Restrictive Covenant Agreement may not be assigned by me without the prior
written consent of Global Eagle.  Subject to the foregoing sentence, this
Restrictive Covenant Agreement will be binding upon my heirs, executors,
administrators and other legal representatives and will be for the benefit of
Global Eagle, its successors, and its assigns, and may be assigned by Global
Eagle and shall be binding and inure to the benefit of Global Eagle, its
successors and assigns.

 

D.                                    The provisions of this Restrictive
Covenant Agreement are severable, and if any one or more provisions may be
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions or parts thereof shall nevertheless be binding and

 

8

--------------------------------------------------------------------------------


 

enforceable.  In the event that any provision of this Restrictive Covenant
Agreement is deemed unenforceable, Global Eagle and I agree that a court (solely
in the case of either party seeking equitable or injunctive relief) or an
arbitrator chosen pursuant to the terms hereof shall reform such provision to
the extent necessary to cause it to be enforceable to the maximum extent
permitted by law.  Global Eagle and I agree that each desires the court (solely
in the case of either party seeking equitable or injunctive relief) or
arbitrator to reform such provision, and therefore agree that the court (solely
in the case of either party seeking equitable or injunctive relief) or
arbitrator will have jurisdiction to do so and that each will abide by the
determination of the court (solely in the case of either party seeking equitable
or injunctive relief) or arbitrator.

 

E.                                     I have had the opportunity to review this
Restrictive Covenant Agreement at my leisure and have had the opportunity to ask
questions regarding the nature of my employment with Global Eagle I have also
been advised that I would be given the opportunity to allow my legal counsel to
assist me in the review of this Restrictive Covenant Agreement prior to my
execution of this Restrictive Covenant Agreement. I agree to execute any proper
oath or verify any proper document reasonably required to carry out the terms of
this Restrictive Covenant Agreement. I represent that my performance of all the
terms of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by me in confidence or in trust prior to my
employment with Global Eagle. I have not entered into, and I agree I will not
knowingly enter into any oral or written agreements in conflict herewith.

 

[signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Restrictive Covenant
Agreement as of the date of execution of the Employment Letter Agreement by the
parties hereto.

 

Abel Avellan

 

 

 

 

 

 

Signature:

/s/ Abel Avellan

 

Date:

July 27, 2016

 

 

 

 

 

 

 

 

 

Global Eagle Entertainment Inc.

 

 

 

 

 

 

By:

/s/ David M. Davis

 

 

 

 

 

 

Name:

David M. Davis

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

10

--------------------------------------------------------------------------------


 

Exhibit A to Restrictive Covenant Agreement

 

DESIGNATED INDIVIDUALS

 

Chris Rivera

Thomas Eugene Severson, Jr.

William Madden

Saulo Salvador

Jeffrey Kietzmann

Federico Fawzi

Michael Pirie

Gilles Gillesen

Clemens Wolbers

Jan Erik Kjaer

Chris Ivory

Hadassa Lutz

Senior Vice President of Yachts

 

--------------------------------------------------------------------------------


 

Attachment C

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (the “Release”) is to confirm that the
undersigned’s at-will employment with Global Eagle Entertainment Inc. (the
“Company”) is terminated effective as of       ,       (the “Termination Date”).
Effective as of the Termination Date, by execution of this Release, the
undersigned (“Executive”) hereby resigns from all offices he holds with the
Company and any of its subsidiaries. Together, Executive and the Company are
referred to, individually, as a “party” and, collectively, as the “parties.”

 

Please read this Release carefully. To help you understand the Release and your
rights as a terminated employee, consult with your attorney.

 

Consistent with the provisions of that certain Employment Letter Agreement by
and between you and the Company dated as of July 27, 2016 (the “Employment
Letter Agreement”), the Company will provide you with severance pay pursuant to
the terms of the Employment Letter Agreement. In consideration for the severance
payments and other good and valuable consideration set forth in the Employment
Letter Agreement, you hereby agree as follows:

 

1.             Release.  Executive, for himself and his heirs, successors and
assigns, does hereby waive, release, acquit and forever discharge the Company
and each of its current, former, and future parent corporations, subsidiaries,
affiliates, employee benefit plans, and related entities or corporations, and
their past and present officers, directors, shareholders, employees, creditors,
fiduciaries, agents, employees, partners, attorneys, representatives, promoters,
heirs, predecessors, successors, and assigns (each a “Company Released Party”),
from any and all claims, actions, charges, complaints, grievances and causes of
action (hereinafter collectively referred to as “Claims”), of whatever nature,
whether known or unknown, which exist or may exist on Executive’s behalf against
each Company Released Party as of the date of this Release, including but not
limited to any and all Claims arising out of or relating to the offer of
employment to Executive, Executive’s employment with the Company, or the
termination of that employment. Executive understands and agree that he is
waiving any and all rights he may have had, now has, or in the future may have,
to pursue any and all remedies available to him under any employment-related
cause of action, including without limitation, any and all claims under his
Employment Letter Agreement, tort claims, contract claims, fiduciary duty
claims, wage claims, bonus claims, commission claims, wrongful termination
claims, public policy claims, retaliation claims, statutory claims, California
Labor Code claims, personal injury claims, emotional distress claims, invasion
of privacy claims, defamation claims, fraud claims, quantum meruit claims, and
any and all claims arising under any federal, state or other governmental
statute, law, regulation or ordinance covering employment, conditions of
employment (including wage and hour laws) and/or discrimination in employment,
including but not limited to, all as amended, the United States Constitution,
the Constitution of the State of California or Florida, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967 (the
“ADEA”), the Americans with Disabilities Act of 1990, the Employee Retirement
Income

 

--------------------------------------------------------------------------------


 

Security Act of 1974, the Worker Adjustment and Retraining Notification Act, the
Older Workers Benefit Protection Act, the Family and Medical Leave Act, all
Florida employment, whistleblower, human rights, labor and wage laws, and the
California Fair Employment and Housing Act, including race, color, religious
creed, national origin, ancestry, physical or mental disability, medical
condition, family care leave, marital status, sex, sexual orientation, age and
any harassment or retaliation.

 

Notwithstanding the foregoing, Executive is not hereby releasing the Company
from any of the following claims (collectively, the “Excluded Claims”):  (a) any
rights or claims for indemnification Executive may have pursuant to any written
indemnification agreement with the Company to which Executive is a party, the
charter or bylaws of the Company, or under applicable law; (b) any rights which
cannot be waived as a matter of law; (c) any claims arising from the breach of
this Release; or (d) any rights or claims related to the equity compensation
described in Section 4 of the Employment Letter Agreement or any other equity
compensation provided by the Company to Executive.

 

Nothing in this Release prevents Executive from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor or any other federal, state or local
administrative agency, except that Executive hereby waives any right to any
monetary benefits in connection with any such claim, charge or proceeding. 
Executive hereby represents and warrants that, other than the Excluded Claims,
Executive is not aware of any Claims Executive has or might have against any
Company Released Party.

 

2.             Waiver Of Unknown Claims.  Each party acknowledges that he or it
may hereafter discover claims or facts in addition to or different from those
that he or it now knows or believes to exist with respect to the subject matter
of the releases contained in this Release and which, if known or suspected at
the time of executing this Release, might have materially affected him or its
release or its decision to enter into this Release.  Nevertheless, each party
waives any right, claim, or cause of action that might arise as a result of such
different or additional claims or facts.  In that regard, the parties agree that
the releases set forth in this section shall be and remain in effect in all
respects as complete general releases as to the matters released.

 

3.             Acknowledgement of Waiver of Claims Under ADEA.  Executive
acknowledges that he is waiving and releasing any rights he may have under the
ADEA and that this Release is knowing and voluntary.  Executive acknowledges
that the consideration given for this Release and the general release set forth
herein is in addition to anything of value to which Executive was already
entitled.  Executive further acknowledges that he has been advised by this
writing that:

 

a)            Executive has consulted with an attorney prior to executing this
Release;

 

2

--------------------------------------------------------------------------------


 

b)                                     Executive has up to [twenty-one
(21)](1) days within which to consider this Release and seven (7) days following
his execution of this Release to revoke it as set forth in Section 10;

 

c)             this Release shall not be effective until the revocation period
has expired; and

 

d)                                     nothing in this Release precludes him
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law.

 

4.             Ownership of Claims.  Executive represents and warrants that he
is the sole and lawful owner of all rights, title and interest in and to all
released matters, claims and demands referred to herein.  Executive further
represents and warrants that there has been no assignment or other transfer of
any interest in any such matters, claims or demands which Executive may have
against the Company.

 

5.             Confidentiality.  Executive understands and agrees that this
Release, and the matters discussed in negotiating its terms, are entirely
confidential.  It is therefore expressly understood and agreed by Executive that
he will not reveal, discuss, publish or in any way communicate any of the terms,
amount or fact of this Release to any person, organization or other entity,
except to his immediate family members and professional representatives, all of
whom shall be informed of and agree to be bound by this confidentiality clause
(unless already bound by an equivalent obligation of confidentiality) before any
such disclosure.  In addition, the parties agree that Executive may disclose
this Release to the appropriate state or federal agency.

 

6.             Cooperation in Litigation.  Executive agrees that for a period of
three (3) years from the termination of Executive’s employment with the Company
for any reason, he will (i) provide reasonable assistance and cooperation to the
Company in activities related to the prosecution or defense of any pending or
future lawsuits, arbitrations, and other proceedings or claims involving the
Company relating to the period of Executive’s employment with the Company
(“Company Litigation”); (ii) make himself available to the Company on reasonable
notice and without the need for issuance of any subpoena or similar process to
testify in any Company Litigation; (iii) refrain from providing any information
related to any Company Litigation or potential Company Litigation to any
non-Company representative until he shall (A) have first obtained written
consent of the Company or (B) be required to provide such information pursuant
to legal process; and (iv) if required by legal process to provide sworn
testimony in any Company Litigation, consult with and permit Company-designated
legal counsel to be present for such testimony, to the extent by legal process,
the costs of such designated counsel to be solely the responsibility of the
Company. If sworn testimony of Executive is required by legal process in any
Company Litigation, Executive shall confine his

 

--------------------------------------------------------------------------------

(1)  Change to forty-five (45) days in the event of a mass layoff.

 

3

--------------------------------------------------------------------------------


 

testimony to items about which he has knowledge, rather than speculation or
opinion testimony, unless otherwise directed by legal process.  The parties
hereto agree that the provisions of this paragraph are not applicable to any
proceeding involving any alleged breach of this Release.  The Company will
reimburse Executive for all reasonable business and legal expenses incurred by
Executive in connection with such cooperation or in assisting the Company under
this provision including but not limited to non-testimonial activities,
including investigations, trial preparation and document reviews.

 

7.             Termination of Agreements; Survival of Certain Obligations.  This
Release and the Employment Letter Agreement constitute the entire agreement
between the parties about or relating to Executive’s termination of employment
with the Company, or the Company’s obligations to Executive with respect to his
termination of employment and fully supersedes any and all prior agreements or
understandings between the parties; provided, that for the avoidance of doubt,
the parties hereto agree that (i) Executive’s post-employment obligations set
forth in that certain Employee Statement and Agreements Regarding
Confidentiality, Proprietary Information, Invention Assignment, Non-Competition
and Non-Solicitation, dated July 27, 2016, (ii) the Company’s obligations under
that certain Indemnification Agreement dated as of July 27, 2016 which are
intended to survive the termination thereof, (iii) any obligations of the
parties under that certain Employment Letter Agreement which are intended to
survive the termination thereof and the execution of this Release, and (iv) his
obligations to which he agreed as set forth in the Interest Purchase Agreement,
dated as of May 9, 2016, by and among EMC Acquisition Holdings, LLC and the
Company are, in each case, expressly incorporated by reference herein and
survive Employee’s termination of employment.

 

8.             Voluntary Execution.  Executive hereby acknowledges that he has
read and understands this Release and that he signs this Release voluntarily and
without coercion.  Executive further acknowledges that he has been advised by
the Company to obtain independent legal advice regarding the matters contained
in this Release.  Executive further acknowledges that the waivers he has made in
this Release are knowing, conscious and voluntary and are made with full
appreciation that he is forever foreclosed from pursuing any of the rights
waived.

 

9.             Severability.  Executive agrees that if any provision of the
release given by him under this Release is found to be unenforceable or illegal,
it will not affect the enforceability of the remaining provisions and the courts
may enforce all remaining provisions to the extent permitted by law.

 

10.          Time Periods.  Executive acknowledges that he has been given
[twenty- one (21) days](2) to consider this Agreement.  If Executive elects to
sign this Agreement before that time period expires, Executive will do so
knowingly and voluntarily.  Executive understands that he has up to seven
(7) days after executing and delivering this Agreement to rescind this agreement
by notifying [APPROPRIATE COMPANY CONTACT] of this fact in writing within

 

--------------------------------------------------------------------------------

(2)  Change to forty-five (45) days in the event of a mass layoff.

 

4

--------------------------------------------------------------------------------


 

the seven (7) day period.  The effective date of this Agreement will be at the
end of the seven (7) day period if no revocation has been received.

 

11.          Governing Law. This Agreement shall be governed in all respects,
whether as to validity, construction, capacity, and performance or otherwise by
the laws of the State of Florida.

 

12.          Modification. No provision of this Agreement shall be amended,
waived or modified except by an instrument in writing signed by the parties
hereto.

 

13.          Counterparts. This Agreement may be executed in counterparts, both
of which together shall constitute the original agreement. This Agreement may
also be executed by facsimile signature.

 

5

--------------------------------------------------------------------------------


 

Please read this Release carefully. To help you understand the Release and your
rights as a terminated employee, consult with your attorney. You acknowledge
that you have carefully read this Release, voluntarily agree to all of its terms
and conditions, understand its contents and the final and binding effect of this
Release, and that you have signed the same as your own free act with the full
intent of releasing the Company from all claims you may have against it, except
as otherwise provided in this Release.

 

IN WITNESS WHEREOF, the parties hereto have executed this Release on the date
first written above.

 

 

EMPLOYEE

 

 

 

ABEL AVELLAN

 

 

 

Signature:

 

 

 

 

 

Dated:

 

 

 

 

COMPANY

 

 

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------